DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claims 1-17 with the limitation “by means of a mask” is being interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, which depends from claim 1 reciting a method, recites a device limitation "A light-emitting component…a base substrate, an auxiliary electrode, a first electrode, a light-emitting layer and a second electrode…at least a partial area of the auxiliary electrode…at least part of the light-emitting layer” repeatedly and therefore there are antecedent basis issues in the claim.  Claims 9-17, which depend from claim 8, also include antecedent basis issues similar to claim 8 as discussed above.  As a suggestion, claim 8 should be an independent claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2016/0365532 A1; hereinafter “Song”).
Regarding Claim 1, referring to Figs. 1-6 and related text, Song teaches a method for manufacturing a light-emitting component, comprising: forming an auxiliary electrode (22) and 
Regarding Claim 2, Song teaches wherein the mask comprises the hollow area and a non-hollow area (82), and depositing, by means of the mask with the hollow area, the light-emitting layer on the base substrate on which the auxiliary electrode and the first electrode are formed comprises: disposing the mask on a side of the auxiliary electrode away from the base substrate, so that an orthographic projection of the at least partial area on the base substrate is within an orthographic projection of the non-hollow area on the base substrate, and an orthographic projection of the first electrode on the base substrate at least partially overlaps an orthographic projection of the hollow area on the base substrate; and depositing, through the hollow area of the mask, the light-emitting layer on the base substrate on which the auxiliary electrode and the first electrode are formed, from a side of the mask away from the base substrate (figs. 3 and 6, paragraphs 68-69 and 102).
Regarding Claim 3, Song teaches wherein the light-emitting component meets at least one of the following conditions: an entire area of the auxiliary electrode is exposed outside the 
Regarding Claim 4, Song teaches wherein at least one of the first electrode and the second electrode is pervious to light (paragraph 3).
Regarding Claim 6, Song teaches wherein forming the auxiliary electrode and the first electrode on the base substrate comprises: sequentially forming the auxiliary electrode and the first electrode on the base substrate (fig. 1 and paragraph 64).
Regarding Claim 7, Jeong teaches wherein before forming the auxiliary electrode and the first electrode on the base substrate, the method further comprises: forming a control circuit layer (a pixel circuit comprising at least a drive thin film transistor 10) on the base substrate; and forming the auxiliary electrode and the first electrode on the base substrate comprises: forming the auxiliary electrode and the first electrode on the base substrate on which the control circuit layer is formed, wherein the first electrode is electrically connected to the control circuit layer (paragraphs 61-64).
Regarding Claim 8, referring to Fig. 5-6 and related text, Song teaches a light-emitting component, wherein the light-emitting component is manufactured by the method according to claim 1 (See below regarding the product by process claim limitation) and comprises: a base substrate (an underlying layer below 10), an auxiliary electrode (22), a first electrode (21), a light-emitting layer (50) and a second electrode (60), wherein the first electrode and the auxiliary electrode are arranged at an interval on the base substrate (fig. 5); the light-emitting 
It is noted that the recitation of “wherein the light-emitting component is manufactured by the method according to claim 1” in claim 8 is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  
Regarding Claim 9, Song wherein the light-emitting component meets at least one of the following conditions: an entire area of the auxiliary electrode is exposed outside the light-emitting layer, and a distance between an orthographic projection of the auxiliary electrode on the base substrate and an orthographic projection of the light-emitting layer on the base substrate is greater than zero; and the light-emitting layer surrounds the auxiliary electrode (figs. 5-6).
Regarding Claim 10, Song teaches wherein at least one of the first electrode and the second electrode is pervious to light (paragraph 3).
Regarding Claim 11, Song teaches further comprising: a control circuit layer (a pixel circuit comprising at least a drive thin film transistor 10), wherein the control circuit layer is located on the base substrate, the auxiliary electrode and the first electrode are arranged at an 
Regarding Claim 12, Song teaches wherein the light-emitting component is a display substrate (fig. 5 and paragraph 57).
Regarding Claim 13, Song teaches comprising: a plurality of pixel structures arranged in an array on the base substrate, wherein the pixel structure comprises at least one sub-pixel structure, the sub-pixel structure comprises the first electrode, the light-emitting layer and the second electrode, and the second electrodes in the plurality of pixel structures are connected to each other; and one auxiliary electrode is arranged among an ith-row jth-column pixel structure, an ith-row (j+1) th-column pixel structure, an (i+1) th-row jth-column pixel structure and an (i+1) th-row (j+1) th-column pixel structure, where i is greater than or equal to 1, and j is an odd number (figs. 5-6).
Regarding Claim 14, Song teaches a mask, wherein the mask is configured to prepare the light-emitting layer in the light-emitting component according to claim 8 and comprises a hollow area (81), and orthographic projections of the hollow area and the light-emitting layer on the base substrate in the light-emitting component are the same in shape and area (Figs. 5-6, paragraphs 68-69 and 102).
Regarding Claim 15, Song teaches a display device, comprising the light-emitting component according to claim 8 (fig. 5 and paragraph 57).
Regarding Claim 16, Song teaches further comprising a cover plate (70) arranged opposite to a base substrate in the light-emitting component, wherein structures, other than 
Regarding Claim 17, Song teaches wherein the display device further comprises a color resisting layer (40) located between the cover plate and the light-emitting component (paragraphs 65-66).

Claims 1, 4-8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2015/0021560 A1; hereinafter “Jeong”).
Regarding Claim 1, referring to at least Figs. 2-6 and related text, Jeong teaches a method for manufacturing a light-emitting component, comprising: forming an auxiliary electrode (31) and a first electrode (21) arranged at an interval on a base substrate (700) (paragraphs 55-70); depositing, by means of a mask with a hollow area (a deposition mask having an opening), a light-emitting layer (23) on the base substrate on which the auxiliary electrode and the first electrode are formed, wherein the light-emitting layer covers at least part of the first electrode, and at least a partial area of the auxiliary electrode is exposed outside the light-emitting layer (paragraphs 67 and 75); and forming a second electrode (25) on the base substrate on which the light-emitting layer is formed, wherein the second electrode covers at least part of the light-emitting layer and the at least partial area of the auxiliary electrode, and the second electrode is connected to the at least partial area of the auxiliary electrode (paragraphs 63-68).
Regarding Claim 4, Jeong teaches wherein at least one of the first electrode and the second electrode is pervious to light (paragraph 68).

Regarding Claim 6, Jeong teaches wherein forming the auxiliary electrode and the first electrode on the base substrate comprises: sequentially forming the auxiliary electrode and the first electrode on the base substrate (paragraph 70).
Regarding Claim 7, Jeong teaches wherein before forming the auxiliary electrode and the first electrode on the base substrate, the method further comprises: forming a control circuit layer (a driving circuit layer comprising at least a TFT) on the base substrate; and forming the auxiliary electrode and the first electrode on the base substrate comprises: forming the auxiliary electrode and the first electrode on the base substrate on which the control circuit layer is formed, wherein the first electrode is electrically connected to the control circuit layer (paragraphs 46, 53-54).
Regarding Claim 8, Jeong teaches a light-emitting component, wherein the light-emitting component is manufactured by the method according to claim 1 (See below regarding the product by process claim limitation) and comprises: a base substrate (700), an auxiliary electrode (31), a first electrode (21), a light-emitting layer (23) and a second electrode (25), wherein the first electrode and the auxiliary electrode are arranged at an interval on the base substrate (fig. 3); the light-emitting layer is located on a side of the auxiliary electrode away from the base substrate and covers at least part of the first electrode, and at least a partial area of the auxiliary electrode is exposed outside the light-emitting layer (fig. 3); and the second electrode is located on a side of the light-emitting layer away from the base substrate, covers at 
It is noted that the recitation of “wherein the light-emitting component is manufactured by the method according to claim 1” in claim 8 is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  
Regarding Claim 10, Jeong teaches wherein at least one of the first electrode and the second electrode is pervious to light (paragraph 68).
Regarding Claim 11, Jeong teaches further comprising: a control circuit layer (a driving circuit layer comprising at least a TFT), wherein the control circuit layer is located on the base substrate, the auxiliary electrode and the first electrode are arranged at an interval on a side of the control circuit layer away from the base substrate, and the first electrode is electrically connected to the control circuit layer (paragraphs 46, 53-54).
Regarding Claim 12, Jeong teaches wherein the light-emitting component is a display substrate (20) (paragraph 46).
Regarding Claim 13, Jeong teaches comprising: a plurality of pixel structures arranged in an array on the base substrate, wherein the pixel structure comprises at least one sub-pixel structure, the sub-pixel structure comprises the first electrode, the light-emitting layer and the second electrode, and the second electrodes in the plurality of pixel structures are connected to each other; and one auxiliary electrode is arranged among an ith-row jth-column pixel structure, an ith-row (j+1) th-column pixel structure, an (i+1) th-row jth-column pixel structure 
Regarding Claim 15, Jeong teaches a display device (20), comprising the light-emitting component according to claim 8 (paragraph 46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/DANIEL WHALEN/Primary Examiner, Art Unit 2829